Citation Nr: 0712972	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for tinnitus but granted service 
connection and assigned a noncompensable (zero percent) 
rating for bilateral hearing loss.  

The veteran initially was scheduled for a hearing before a 
Veterans Law Judge in September 2006.  Prior to the hearing, 
however, the veteran canceled his hearing request and 
indicated that he did not want to reschedule.  Thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.702(d) (2006).


FINDINGS OF FACT

1.  The veteran's tinnitus had its onset many years after 
service and has not been medically linked to acoustic trauma 
in service.  

2.  The veteran manifests Level II hearing in both ears.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he developed tinnitus as a result of 
noise exposure while working as an aircraft mechanic in 
service.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim. 

The veteran's DD Form 214 shows that he worked as a jet 
aircraft mechanic from 1952 until 1956.  One can therefore 
assume that he experienced noise exposure while working in 
this capacity.  However, the veteran's separation examination 
report dated in June 1956 makes no reference to tinnitus, 
such as ringing, buzzing, roaring, or clicking in either ear.  
Therefore, this report provided highly probative evidence 
against the veteran's claim.

The Board notes that, apart from the separation examination 
report, the remainder of the veteran's service medical 
records were presumably destroyed in a fire.  In such cases 
where service medical records are unavailable through no 
fault of the veteran, VA has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The record shows that tinnitus was not reported by the 
veteran until a VA audiological evaluation in October 2003, 
approximately 47 years after his separation from service.  
This report makes no reference concerning the etiology or 
date on onset of the veterans' tinnitus.  Nevertheless, the 
47-year period between service and his first post-service 
complaints of tinnitus provides highly probative evidence 
that it is not related to acoustic trauma in service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

There is also no medical evidence of a nexus or relationship 
between the veteran's tinnitus and service.  A VA examiner in 
February 2004 reviewed the veteran's claim file and conducted 
an audiological evaluation before stating: "The 1956 
physical examination did not identify tinnitus effects during 
military service, therefore, the record did not substantiate 
the veteran's claim."  In fact, the veteran himself reported 
the onset of mild ringing in both ears only several years 
prior. 

The Board places significant probative value on this opinion, 
which weighs heavily against the veteran's claim, as it was 
provided following a review of the claims file and is 
supported by sound rationale.  Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position)  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  Despite the veteran's 
statements that his tinnitus is related to noise exposure in 
service, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  

In reaching this decision, the Board has carefully considered 
the doctrine of reasonable doubt.  However, the Board 
emphasizes that tinnitus was first diagnosed approximately 47 
years after the veteran's separation from active duty, with 
no medical evidence or opinion relating it to service.  
Hence, as the preponderance of the evidence is clearly 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application, 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990), and the appeal is 
denied.

II.  Compensable Rating for Bilateral Hearing Loss

Although the VA examiner in February 2004 did not relate the 
veteran's tinnitus to service, he did relate his bilateral 
hearing loss to acoustic trauma in service.  The March 2004 
rating decision, therefore, granted service connection and 
assigned a noncompensable (zero percent) rating for bilateral 
hearing loss.  

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial compensable rating for the veteran's bilateral 
hearing loss.  In particular, two audiological evaluations 
provide evidence against the veteran's claim.  

The veteran was afforded a VA audiological evaluation in 
October 2003 to determine the severity of his hearing loss.  
Audiometric testing in the right ear revealed puretone 
thresholds of 15, 30, 70, and 70 decibels at the 1,000, 
2,000, 3,000, and 4,000 levels, respectively, for an average 
of 46 decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 15, 20, 75, and 85 decibels for 
an average of 49 decibels.  Speech discrimination was 84 
percent in the right ear and 88 percent in the left ear.

The February 2004 VA audiological evaluation report revealed, 
in the right ear, puretone thresholds of 10, 25, 65, and 65 
decibels at the 1,000, 2,000, 3,000, and 4,000 levels, 
respectively, for an average of 41 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
15, 20, 70, and 80 decibels for an average of 46 decibels.  
Speech discrimination was 92 percent in the right ear and 90 
percent in the left.

The Board notes that the veteran also submitted a private 
audiological evaluation report.  However, this report does 
not appear adequate for rating purposes, as it is unclear 
whether it was performed by a state-licensed audiologist and 
does not include a controlled speech discrimination test, 
both of which are required by VA regulation.  See 38 C.F.R. § 
4.85(a).

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable rating.  It appears that the VA 
audiological evaluation performed in October 2003 reflects 
the most severe hearing loss of both reports.  The findings 
in this report yield a numerical designation of no greater 
than II for each ear (between 0 and 49 percent average 
puretone decibel hearing loss, with at least 84 percent 
speech discrimination).  Entering the category designations 
for each ear into Table VII produces a disability percentage 
evaluation of zero percent.  The Board thus finds that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable rating.  

The Board has considered the veteran's statements in support 
of his claim.  However, his contentions are insufficient to 
establish entitlement to a higher schedular evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable rating for the veteran's 
service-connected bilateral hearing loss disability since the 
initial grant of service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for bilateral hearing loss.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO dated in 
November 2003 and August 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As noted, a VA examiner recently reviewed 
the claims file before concluding that the veteran's tinnitus 
was not related to service.  The examiner also evaluated the 
veteran's bilateral hearing loss disability.  This 
examination is clearly adequate for rating purposes.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The February 2004 VA audiological 
evaluation report adequately addressed both issues on appeal.  
In addition, the RO obtained all relevant medical records 
identified by the veteran.  

Although most of the veteran's service medical records are 
missing, it appears that the RO made attempted to obtain them 
from the National Personnel Records Center and the Office of 
the Surgeon General.  Thus, no further effort is required to 
obtain these records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).  

In short, VA has made all reasonable efforts to assist the 
veteran in the development of his claims.  While additional 
attempts to obtain information can always be undertaken, in 
light of the record, the Board finds that such an additional 
attempt, in light of the extensive efforts already performed 
in this case, can not be justified.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A.   
§ 5103A.      


ORDER

Service connection for tinnitus is denied. 

An initial compensable rating for bilateral hearing loss is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


